As filed with the Securities and Exchange Commission on June 7, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:March 31, 2013 Date of reporting period:March 31, 2013 Item 1. Reports to Stockholders. - 1 - Dear fellow shareholder, Like it or not, it appears the market’s performance over the reporting period from April 1, 2012 through March 31, 2013 may have been driven as much by policies and politicians as it was by underlying economic factors. That might help explain why the market soared during these 12 months while the economy sputtered along, which surprised me and others who didn’t believe the climate was right for a banner year. In the end, my decision to position the portfolio to benefit from a falling market during part of the period meant we went backward while the market surged ahead. For the fiscal year ended March 31, 2013, the Teberg Fund returned -0.83% compared to the 13.96% return of the S&P 500® Index (S&P) and 13.37% for the Dow Jones Industrial Average (Dow). Moves that hurt our return . As my own Monday morning quarterback, I look back on this period and question my research on where the market was heading. The indicators pointed to a sluggish economy, continued global unrest and what appeared to be dangerous financial hocus pocus in Washington. From the prospective of those of us who responsibly manage our households and businesses, the short-term fix of the “fiscal cliff” and the impending “sequestration” seemed like a recipe for disaster. How long could we exchange-traded index funds in the second half of the period, but our gains weren’t enough to move us into the black. This seemed eerily familiar to the events leading up to the financial crisis of 2008 and appeared to pose a serious threat to the market. That’s why I followed research pointing to a market downturn and positioned the Fund’s portfolio for part of the period to benefit from what many, including me, believed would be an inevitable day of reckoning. Specifically, this meant holding exchange-traded funds designed to perform well when the indexes dropped. The best examples of owning what could be the right funds at the wrong time were our positions in four ProShares UltraPro Short Funds for the Dow30, S&P500, NASDAQ and Mid-Cap 400 indexes from late July through mid September 2012. Our research pointed to a down market, and historically this time of year has been rough on equities, so we believed it was time to short the market. This proved to be the wrong strategy and we took a hit on each of these positions. We made smarter decisions on other exchange-traded index funds in the second half of the period, but our gains weren’t enough to move us into the black. - 2 - And others that helped . On the positive side, our high yield bond holdings continued to benefit from low interest rates and an influx of money from investors seeking potentially higher returns than the negligible earnings on money market and other safer alternatives. We owned a good mix of bond funds during much of the period which all had respectable returns. Strong corporate earnings helped boost our equity funds during the period and most finished strong at the end as the market reached its peak on the last day of March. An example is Berkshire Hathaway-Class A which we have owned since 2008. It started the period with a value of $736,158.00 and grew to $937,680.00 by the end. Other solid performers included our long-term positions in FPA Capital Fund, which we have owned since the Fund’s inception in April 2002, MFS Mid Cap Growth Fund–Class A, which we added to the portfolio in January 2003, Prudential Jennison Mid-Cap Growth Fund–Class A purchased the following January, and Parnassus Fund, which we’ve owned since November 2005. Unfortunately, their combined ending value of approximately $760,000.00 wasn’t enough to boost our return for the period. An economic report card . While the U.S. economy continues to crawl out of the deep hole created after the 2008 financial crisis, it seems we are still a way from the top. A report card on three of the areas that have dominated much of our economic discussion in recent reports shows there appears to be room for improvement. •The jobs outlook has slowly improved, or at least not grown worse, but it’s still tough to find stable employment, and many job seekers may have given up the search. Job prospects for 2013 college graduates remain grim which is especially troubling against the backdrop of mounting student debt. •Housing numbers have also improved but not as dramatically as might be expected in a period of historically low mortgage rates. Those of us who remember the double-digit rates of the eighties probably never expected the lows we’re seeing today, due for the most part to the Fed’s tight control of interest rates. •Global economic troubles have been shored up to avoid catastrophe but the deals in many countries are still tenuous, and we’ve seen that negative news still has the power to rock the domestic market and deflate investor sentiment. - 3 - Add to this mix the two potentially damaging fiscal crises known as the “fiscal cliff” and “sequestration” that came to a head during this period and it seems surprising that this hostile climate produced strong market performance. Slow start, strong finish . As seems to be the new market norm, this 12-month period was marked with some dramatic days. The period got underway with a rocky start in April which was the worst month of 2012 due to reports of a stagnant recovery, a poor March jobs report and more bad news in Europe. Then May assumed the dubious title of the worst month in two years for the Dow and the NASDAQ Composite Index (NASDAQ), going back to May of 2010 when the “flash crash” caused the Dow to drop nearly 1,000 points at its lowest point of the trading day. The S&P broke an even longer-standing benchmark and posted its biggest monthly loss since September 2011. The third quarter was also marked with stormy days, including the literal storm that made history during this period with the two-day market shutdown on October 29 and 30, 2012 due to Hurricane Sandy. This marked the first time since 1888 that weather-related issues closed the market for two days. The hurricane even upstaged the final days of what many consider the longest-running presidential campaign in recent history. The Dow dropped 300 points the morning after Election Day and the focus turned to the “fiscal cliff,” considered to be a day of reckoning for postponing tax hikes and tough spending cuts earlier. This dominated the news and caused the market to falter through much of the remainder of the fourth quarter. A last-minute deal in Washington to temporarily avert the “fiscal cliff” was reached on January 2, 2013 and helped spark a market rally that continued throughout much of the final quarter of our reporting period. Two days later the S&P neared its largest weekly gain in more than a year and ended at a five-year high. By January 22, the index posted its longest-winning streak in nearly six weeks as U.S. corporations reported strong earnings. The following day, lawmakers added fuel to the rally by voting to raise the debt ceiling. - 4 - February started strong with some new highs reached on the first day of the month. The Dow closed above 14,000 for the first time since October 2007 and the S&P closed at 1,513, its highest point since December 2007. This winning streak sputtered temporarily in early March over the latest fiscal challenge and buzzword – “sequestration,” which would have imposed $85 billion in automatic, across-the-board spending cuts to address annual budget deficits. At the end of March, Washington followed a familiar pattern of squabbling over a solution and pulling off a last-minute, stopgap fix to keep the government running temporarily. It seems many investors have lost interest in the Hollywood-style drama of these political battles. Despite the doom and gloom predicted if the sequestration had gone into effect, the market continued to advance upward throughout March, and the Dow ended at 14,578 on the last trading day of the period (up from 13,264 at the start). Closer to home . As we prepared our report last year, we had no idea that Duluth would suffer what was considered the 100-year flood a few months later. Like the markets, we can’t always predict what lies ahead but wish the best for each of you as we navigate uncertain times. Sincerely, Curtis A. Teberg Portfolio Manager - 5 - Past performance does not guarantee future results. The preceding discussion is based on the opinions of Curtis A. Teberg, given the current economic environment and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Because the Fund is a “fund of funds,” your cost of investing in the Fund may be higher than your cost of investing directly in the shares of the mutual funds in which the Fund invests. By investing in the Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds. These risks include, but are not limited to, risks involved with industry and sector emphasis in smaller capitalization companies and lower rated securities. The Fund may also commit up to 80% of its assets to high yield funds containing lower rated securities that are subject to a higher risk of default. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. References to other funds should not be interpreted as an offer of these securities. Please see the Schedule of Investments in this report for a complete list of Fund holdings. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced and ratings may have been lower. The Dow Jones Industrial Average (Dow) is an unmanaged index of common stocks comprised of major industrial companies and assumes reinvestment of dividends. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The NASDAQ Composite Index is a market capitalization-weighted index that is designed to represent the performance of the National Market System which includes over 5,000 stocks traded only over-the-counter and not on an exchange. You cannot invest directly in an index. This report must be preceded or accompanied by a prospectus. The Teberg Fund is distributed by Quasar Distributors, LLC. (05/2013) - 6 - Total Return: One Year Five Year (Annualized) Ten Year (Annualized) The Teberg Fund -0.83% 3.75% 5.20% S&P 500® Index 13.96% 5.81% 8.53% Dow Jones Industrial Average 13.37% 6.50% 8.94% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-209-1964. Returns reflect reinvestment of dividends and capital gains distributions. Fee waivers are in effect. In the absence of fee waivers, returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares. Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The Dow Jones Industrial Average is a price-weighted average of 30 blue-chip stocks that are generally the leaders in their industry. It has been a widely followed indicator of the stock market since October 1, 1928. - 7 - The Teberg Fund Expense Example at March 31, 2013 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including redemption fees and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/12 – 3/31/13). Actual Expenses The first line of the following table provides information about actual account values and actual expenses, with actual net expenses being limited to 1.75% per the operating expenses limitation agreement as of December 20, 2012. Prior to December 20, 2012, actual net expenses were limited to 2.50% per the operating expenses limitation agreement. Although the Fund charges no sales loads, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example below. The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. - 8 - The Teberg Fund Expense Example at March 31, 2013 (Unaudited), continued Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. EXPENSE EXAMPLE Beginning Account Value 10/1/12 Ending Account Value 3/31/13 Expenses Paid During Period 10/1/12 – 3/31/13* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 2.02%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. - 9 - The Teberg Fund Allocation of Portfolio Assets at March 31, 2013 (Unaudited) Percentages represent market value as a percentage of total investments. - 10 - The Teberg Fund Schedule of Investments at March 31, 2013 SHARES VALUE COMMON STOCKS - 2.75% 6 Berkshire Hathaway, Inc. - Class A* $ TOTAL COMMON STOCKS(Cost $714,296) EQUITY FUNDS - 5.99% BlackRock Energy & Resources Portfolio - Class A 18,950 Brandywine Fund* 12,658 Fidelity Low-Priced Stock Fund 4,016 FPA Capital Fund, Inc.* 14,946 MFS Mid Cap Growth Fund - Class A* 4,149 The Parnassus Fund 6,861 Prudential Jennison Mid-Cap Growth Fund, Inc. - Class A TOTAL EQUITY FUNDS (Cost $1,627,521) EXCHANGE-TRADED FUNDS - 1.78% Direxion Daily Mid Cap Bull 3X Shares* ProShares Ultra S&P500 ProShares UltraPro S&P500 10,400 ProShares UltraShort Euro* TOTAL EXCHANGE-TRADED FUNDS (Cost $565,609) $ The accompanying notes are an integral part of these financial statements. - 11 - The Teberg Fund Schedule of Investments at March 31, 2013, continued SHARES VALUE FIXED INCOME FUNDS- 80.35% Delaware High-Yield Opportunities Fund - Class I $ Dreyfus High Yield Fund - Class I 872,634 DWS High Income Fund - Class I Eaton Vance Income Fund of Boston - Class I Federated Institutional High Yield Bond Fund - Class I 5,430,877 437,305 First Eagle High Yield Fund - Class I Guggenheim High Yield Fund - Class A 18,772 Principal High Yield Fund - Class I TOTAL FIXED INCOME FUNDS (Cost $26,336,324) MONEY MARKET FUNDS - 8.72% Invesco STIC Prime Portfolio, Class I, 0.09%+ TOTAL MONEY MARKET FUNDS (Cost $2,968,543) Total Investments(Cost $32,212,293) - 99.59% Other Assets in Excess of Liabilities - 0.41% NET ASSETS- 100.00% $ * Non-income producing security. + Rate shown is the 7-day annualized yield as of March 31, 2013. The accompanying notes are an integral part of these financial statements. - 12 - The Teberg Fund Statement of Assets and Liabilities at March 31, 2013 ASSETS Investments in securities, at value (identified cost $32,122,293) $ Receivables: Securities sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Due to advisor Audit fees Administration fees Transfer agent fees and expenses Fund accountingfees Chief Compliance Officer fee Custodian Fees Shareholder reporting Accrued other expenses Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$34,041,175 / 3,271,093 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid‐in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments NET ASSETS $ The accompanying notes are an integral part of these financial statements. - 13 - The Teberg Fund Statement ofOperations at March 31, 2013 INVESTMENT INCOME Income Dividends $ Interest Total income Expenses Advisory fees (Note 4) Adminstration fees (Note 4) Distribution fees (Note 5) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Audit fees Legal fees Shareholder reporting Registration fees Custody fees (Note 4) Chief Compliance Officer fee (Note 4) Trustee fees Miscellaneous expenses Insurance Total expenses Less: fees waived by Advisor (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realizedloss on security transactions ) Net increase from payment by affiliates on the disposal of investments in violation of investment restrictions (Note 8) Capital gain distributions from regulated investment companies Net change in unrealized appreciation on investments Net realized and unrealizedloss on investments ) Net Decrease in Net Assets Resulting from Operations $ ) The accompanying notes are an integral part of these financial statements. - 14 - The Teberg Fund Statements of Changes in Net Assets Year Ended March 31, 2013 Year Ended March 31, 2012 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on security transactions ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation/(depreciation) on investments ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of year End of year $ $ Includes undistributed net investment income of: $ $ (a) A summary of share transactions is as follows: Year Ended March 31, 2013 Year Ended March 31, 2012 Shares Paid‐in Capital Shares Paid‐in Capital Shares sold $ $ Shares reinvested Shares redeemed ) Net decrease ) $ ) ) $ ) The accompanying notes are an integral part of these financial statements. - 15 - The Teberg Fund Financial Highlights For a share outstanding throughout each year Year Ended March 31, Net asset value, beginning of period $ Income from investment operations: Net investment income (1) Investment restriction violation (Note 8) - Net realized and unrealized gain / (loss) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income ) Total distributions ) ) (0.34 ) ) ) Net asset value, end of year $ Total return -0.83
